Case 1:18-cv-23854-JEM Document 46 Entered on FLSD Docket 10/30/2019 Page 1 of 2

         UNITED STATES DISTRICT COURT SOUTHERN DISTRICT OF FLORIDA

  CESAR PINEDA,
  individually and on behalf of all
  others similarly situated

                    Plaintiff,                         CASE NO.: 1:18-CV-23854
  v.

  TELECLARO, LLC.

              Defendant.
  ____________________________________/

                    JOINT STIPULATION OF DISMISSAL WITH PREJUDICE
                           AS TO DEFENDANT, TELECLARO, LLC

              The Defendant, TELECLARO, LLC, and Plaintiff, CESAR PINEDA, individually and

  on behalf of all other similarly situated, by and through undersigned counsel and pursuant to

  Federal Rule of Civil Procedure 41(a)(1)(A)(ii), hereby stipulate to a dismissal, with prejudice,

  of each claim and count asserted by Plaintiff against the Defendant in the above styled action,

  with Plaintiff and Defendant to bear their own attorneys’ fees, costs, and expenses.



  THE LAW OFFICES OF                               LAW OFFICE OF RAY GARCIA, P.A.
  JIBRAEL S. HINDI                                 14850 SW 26th Street, Suite 204
  110 SE 6th Street, 17th Floor                    Miami, Florida 33185
  Fort Lauderdale, Florida 33301                   Telephone: 305-227-4030
  Telephone: 954-907-1136                          Email: ngarcia@raygarcialaw.com
  E-mail: jibrael@jibraellaw.com

  By: /s/ Jibrael S. Hindi                         By: /s/ Nataline Garcia
     Jibrael S. Hindi, Esq.                           Nataline Garcia, Esq.
     Florida Bar No.: 118259                          Florida Bar No.: 1007959
    Attorney for Plaintiffs                           Attorneys for Defendant




                                                  1
  1101.2099
Case 1:18-cv-23854-JEM Document 46 Entered on FLSD Docket 10/30/2019 Page 2 of 2

                                 CERTIFICATE OF SERVICE

          I hereby certify that on October 30, 2019, I electronically filed the foregoing document
  with the Clerk of Court using CM/ECF. I also certify that the foregoing document is being
  served this day on all counsel and parties of record identified on the below Service List in the
  manner specified, either via transmission of Notices of Electronic Filing generated by CM/ECF
  or in some other authorized manner for those counsel or parties who are not authorized to receive
  electronically Notices of Electronic Filing.

  Jibrael Jaralla Said Hindi
  E-mail: jibrael@jibraellaw.com
  The Law Offices of Jibrael S. Hindi
  110 SE 6th Street, 17th Floor
  Fort Lauderdale, Florida 33301
  Telephone: 954-907-1136
  Attorney for Plaintiffs


                                                             /s/ Nataline Garcia .
                                                             Nataline Garcia
                                                             Fla. Bar No. 1007959




                                                 2
  1101.2099
